      Case 7:19-cv-11730-PMH-AEK Document 128 Filed 08/05/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 OHR SOMAYACH/JOSEPH TANENBAUM
 EDUCATIONAL CENTER,
                                                            No. 19-CV-11730 (PMH) (AEK)
                Plaintiff-Counterclaim Defendant,

                         v.                              CONFIDENTIALITY STIPULATION
                                                            AND PROTECTIVE ORDER
 FARLEIGH INTERNATIONAL LIMITED,

                Defendant-Counterclaim Plaintiff.



       WHEREAS, the parties having agreed to the following terms of confidentiality, and the
Court having found that good cause exists for the issuance of an appropriately tailored
confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

       ORDERED that the following restrictions and procedures shall apply to the information
and documents exchanged by the parties in connection with the pre-trial phase of this action:

        1.      Counsel for any party may designate any document or information, in whole or in
part, as confidential if counsel determines, in good faith, that such designation is necessary to
protect the interests of the client in information that is proprietary, a trade secret, or otherwise
sensitive non-public information (“Confidential Information”). Information and documents
designated by a party as confidential will be stamped “CONFIDENTIAL.”

        2.     The Confidential Information disclosed will be held and used by the person
receiving such information solely for use in connection with the action.

        3.      In the event a party challenges another party’s designation of confidentiality,
counsel shall make a good faith effort to resolve the dispute, and in the absence of a resolution,
the challenging party may seek resolution by the Court. Nothing in this Protective Order
constitutes an admission by any party that Confidential Information disclosed in this case is
relevant or admissible. Each party reserves the right to object to the use or admissibility of the
Confidential Information.

       4.      Documents designated as “CONFIDENTIAL” shall not be disclosed to any
person, except:

               a.      The requesting party and counsel, including in-house counsel;

               b.      Employees of such counsel assigned to and necessary to assist in the
                       litigation;



                                                 1
      Case 7:19-cv-11730-PMH-AEK Document 128 Filed 08/05/21 Page 2 of 4




               c.      Consultants or experts assisting in the prosecution or defense of the
                       matter, to the extent deemed necessary by counsel; and

               d.      The Court (including the mediator, or other person having access to any
                       Confidential Information by virtue of his or her position with the Court).

The parties should meet and confer if any production requires a designation of “For Attorneys’
or Experts’ Eyes Only.”

       5.     Prior to disclosing or displaying the Confidential Information to any person,
counsel must:

               a.      Inform the person of the confidential nature of the information or
                       documents;

               b.      Inform the person that this Court has enjoined the use of the information
                       or documents by him/her for any purpose other than this litigation and has
                       enjoined the disclosure of the information or documents to any other
                       person; and

               c.      Require each such person to sign an agreement to be bound by this Order
                       in the form attached as Exhibit A.

        6.      Prior to disclosing Confidential Information in a public court filing, counsel for
the receiving party must provide written notice to counsel for the producing party at least seven
calendar days prior to such disclosure (or, if seven days is not practicable, as soon as is
practicable), in order to provide the producing party the opportunity to make an application,
pursuant to Section 5(b) of Judge Krause’s Individual Practices (dated October 23, 2020), that
the Confidential Information be filed under seal. Pending the Court’s decision on such
application, the Confidential Information should be filed under seal or redacted from any public
filing.

        7.      The disclosure of a document or information without designating it as
“CONFIDENTIAL” shall not constitute a waiver of the right to designate such document or
information as Confidential Information. If so designated, the document or information shall
thereafter be treated as Confidential Information subject to all the terms of this Stipulation and
Order.

        8.     Any Personally Identifying Information (“PII”) (e.g., social security numbers,
financial account numbers, passwords, and information that may be used for identity theft)
exchanged in discovery shall be maintained by the receiving party in a manner that is secure.

        9.      Pursuant to Federal Rule of Evidence 502, the production of privileged or work
product protected documents or communications, electronically stored information (“ESI”) or
information, whether inadvertent or otherwise, shall not constitute a waiver of the privilege or
protection from discovery in this case or in any other federal or state proceeding. This Order
shall be interpreted to provide the maximum protection allowed by Federal Rule of Evidence
502(d). Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a


                                                 2
      Case 7:19-cv-11730-PMH-AEK Document 128 Filed 08/05/21 Page 3 of 4




review of documents, ESI or information (including metadata) for relevance, responsiveness
and/or segregation of privileged and/or protected information before production.

       10.     Notwithstanding the designation of information as “CONFIDENTIAL” in
discovery, there is no presumption that such information shall be filed with the Court under seal.
The parties shall follow the Court’s procedures for requests for filing under seal.

        11.     At the conclusion of litigation, Confidential Information and any copies thereof
shall be promptly (and in no event later than 30 days after entry of final judgment no longer
subject to further appeal) returned to the producing party or certified as destroyed, except that the
parties’ counsel shall be permitted to retain their working files on the condition that those files
will remain protected.

      12.     Nothing herein shall preclude the parties from disclosing material designated to
be Confidential Information if otherwise required by law or pursuant to a valid subpoena.



SO STIPULATED AND AGREED.



Dated: August 5, 2021
       White Plains, New York



________________________                              ________________________
Counsel for Plaintiff-                                Counsel for Defendant-
Counterclaim Defendant                                Counterclaim Plaintiff



                                                      SO ORDERED.


                                                      _____________________________
                                                      ANDREW E. KRAUSE
                                                      United States Magistrate Judge




                                                 3
     Case 7:19-cv-11730-PMH-AEK Document 128 Filed 08/05/21 Page 4 of 4




                                          EXHIBIT A

                                           Agreement

       I have been informed by counsel that certain documents or information to be disclosed to

me in connection with the matter entitled Ohr Somayach/Joseph Tanenbaum Educational Center

v. Farleigh International Limited, No. 19-CV-11730 (PMH) (AEK), have been designated as

confidential. I have been informed that any such documents or information labeled

“CONFIDENTIAL” are confidential by Order of the Court. I hereby agree that I will not

disclose any information contained in such documents to any other person. I further agree not to

use any such information for any purpose other than this litigation.

       Dated: _________________, 20__


       _____________________________         _____________________________
       Name (printed)                        Signature



       Signed in the presence of:


       ________________________________
       (Attorney)




                                                 4
